Citation Nr: 0822606	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disability, to 
include neurodermatitis, including as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from February to August 1982 
and June to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied service connection for 
a skin condition, to include as due to an undiagnosed 
illness, and for neurodermatitis.  This decision was issued 
to the veteran and his representative in March 2004.  The 
veteran disagreed with this decision in October 2004.  He 
perfected a timely appeal in July 2005.

The Board observes that, in a December 2000 rating decision, 
the RO proposed to sever service connection for a skin 
condition, to include as due to an undiagnosed illness.  In a 
March 2001 rating decision, the RO severed service connection 
for a skin condition, to include as due to an undiagnosed 
illness.  See generally 38 U.S.C.A. § 5112(b)(6) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(d) (2007).  The veteran did 
not appeal either of these decisions and they became final.  
See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records show that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

3.  The veteran's skin condition has been attributed to a 
known clinical diagnosis.

4.  The veteran's neurodermatitis is not related to active 
service.


CONCLUSION OF LAW

A skin disability, to include neurodermatitis, was not 
incurred during active service, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in December 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his claimed skin disability to active service and 
noted other types of evidence the veteran could submit in 
support of his claims.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, because the 
veteran's skin disability, to include neurodermatitis, has 
been attributed to a known clinical diagnosis and has not 
been related to active service, the evidence does not support 
granting service connection.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 
2003 VCAA letter was issued prior to February 2004 rating 
decision which denied the benefit sought on appeal; thus, 
this notice was timely.  As the veteran's claim of service 
connection for a skin disability, to include neurodermatitis, 
including as due to an undiagnosed illness, is being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  For example, the veteran has contended that he 
was treated during active service at Luke Air Force Base, 
Arizona, while in the Arizona National Guard, and at Davis-
Monthan Air Force Base, Arizona; however, in response to 
requests from the RO for the veteran's records, both of these 
facilities notified VA that they had no records for the 
veteran.  VA has provided the veteran with examinations 
addressing the contended causal relationships between his 
skin disability and active service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred a skin disability, to 
include neurodermatitis, including as due to an undiagnosed 
illness, during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in November 
1981, the veteran denied any medical history of skin 
diseases.  Clinical evaluation of the veteran's skin was 
normal.  The veteran was not treated for a ski disability 
during active service.  In May 1987 and in June 1991, the 
veteran denied any medical history of skin diseases.  
Clinical evaluation of the veteran's skin in May 1987 was 
normal.  At his separation physical examination in November 
1991, clinical evaluation of the veteran's skin was normal 
except for several tattoos on each arm.  

On periodic physical examination in November 1994 during his 
Reserve service, clinical evaluation of the veteran's skin 
was normal except for several tattoos on each arm.

The veteran's service personnel records show that he served 
in the Southwest Asia theater of operations from July to 
November 1991.  His medals included the Southwest Asia 
Service Medal with 2 Bronze Service Stars.  He participated 
in the Liberation and Defense of Kuwait campaign.  

The veteran has submitted voluminous treatment records from 
his service in the Arizona Army National Guard.  A review of 
these records show that they pertain to treatment for low 
back pain.

The post-service medical records show that, on VA examination 
in October 2000, the veteran complained of bad skin itching.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported the onset 
in 1992 or 1993 of multiple punctuate itchy spots on his 
body, beginning on his buttocks.  A skin biopsy in 1996 was 
consistent with neurotic excoriations.  Physical examination 
showed multiple excoriated papules and hyperpigmented spots 
over the scalp, torso, buttock, arms, and legs which 
reflected chronicity.  The diagnoses were neurotic 
excoriations, probably secondary to hepatitis C and post-
inflammatory hyperpigmentation.

On VA examination in January 2004, the veteran complained of 
macular-type lesions which itch for approximately a month and 
then become hyperpigmented.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported a history of pruritis, hyperpigmented 
lesions, and excoriated lesions.  The VA examiner noted that 
there had been no definite diagnosis for the veteran's 
generalized pruritis except for neurodermatitis.  The veteran 
reported that, approximately a year after he separated from 
service, he started experiencing pruritis all over his body 
but mostly on his forearms and legs which "became quite 
bothersome."  Physical examination showed that he was 
rubbing mildly the skin on his forearms but not rubbing 
either his torso or his head.  The lesions were 0.5 to 1.5 
centimeters in diameter, most with a deep brownish 
hyperpigmentation, but no linear excoriation or scaling.  
There were approximately 15 lesions on both pre-tibial areas 
and approximately 10 on each forearm.  There were no lesions 
on the veteran's face or torso.  There were several more 
recent excoriated lesions on the veteran's buttocks area, 
approximately 7 millimeters in diameter, with no linear 
excoriations.  There also were two actinic keratoses on the 
back of the scalp at the hairline.  Except for two lesions on 
the veteran's buttocks, there was no exfoliation, ulceration, 
or crusting, and no obvious presence of associated systemic 
illness such as systemic lupus erythematosus, hypothyroidism, 
diabetes, one of the skin leukemias, or any of the 
hematologic diseases.  There also was no evidence of 
jaundice.  The VA examiner noted that attempts to photograph 
the veteran's skin "could not demonstrate that these lesions 
were disfiguring enough to show on a color photograph."  
This examiner concluded that the veteran "suffers from a 
chronic probable neurodermatitis."  The diagnosis was 
generalized pruritis without a diagnostic skin lesion most 
associated with neurodermatitis.

In a January 2004 letter, M.A.T, M.D. (Dr. M.T.), stated that 
the veteran suffered from "an undiagnosed skin condition."  
Dr. M.T. stated that, although the veteran also had hepatitis 
C, his "particular skin condition does not seem to be the 
type that would be related to hepatitis C."  Dr. M.T. 
concluded that the veteran's skin condition "should not be 
attributed to his underlying hepatitis C."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a skin 
disability, to include neurodermatitis, including as due to 
an undiagnosed illness.  The service medical records show no 
complaints of or treatment for a skin disability, to include 
neurodermatitis, at any time during the veteran's active 
service.  The evidence does not establish service connection 
for because a skin disability, to include neurodermatitis, 
there is no competent medical evidence, including a medical 
nexus opinion, linking this complaint to an incident or 
finding recorded during active service.  

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's skin disability, to include 
neurodermatitis, because this complaint has been attributed 
to a known clinical diagnosis of generalized pruritis without 
a diagnostic skin lesion most associated with chronic 
neurodermatitis.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Further, 
although the veteran was diagnosed as having chronic 
neurodermatitis in January 2004, neither of the VA examiners 
who reviewed his complete claims file, including his service 
medical records, and examined him provided an opinion as to 
whether there was a nexus between the veteran's skin 
disability, to include neurodermatitis, and active service.  

The Board observes that the veteran and his service 
representative rely heavily on Dr. M.T.'s January 2004 
opinion as support for his claim.  As noted above, Dr. M.T. 
concluded in January 2004 that the veteran's "undiagnosed 
skin condition" should not be attributed to his hepatitis C.  
In this regard, the Board acknowledges that the veteran has 
reported being diagnosed with hepatitis C.  The VA examiner 
also concluded in October 2000 that the veteran's neurotic 
excoriations were probably secondary to his reported 
hepatitis C.  As noted above, however, the veteran's skin 
disability has been attributed to known clinical diagnoses.  
Thus, it is clear that Dr. M.T.'s January 2004 opinion is 
merely a recitation of the veteran's own contention that he 
suffers from a skin disability as due to an undiagnosed 
illness; there is no indication that Dr. M.T. was rendering a 
medical opinion as to the date of onset based on the clinical 
or objective evidence.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Further, even if Dr. M.T.'s January 2004 
opinion is viewed in the light most favorable to the veteran, 
he did not provide a medical nexus opinion between the 
veteran's skin disability, to include neurodermatitis, and 
active service.

Additional evidence in support of the veteran's service 
connection claim for a skin disability, to include 
neurodermatitis, including as due to an undiagnosed illness 
is his own lay assertions.  As a lay person, however, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include neurodermatitis, including as due to an undiagnosed 
illness, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


